Smith, J.
(dissenting) : The majority of the court give as a sole reason for reversal that the trial court erred in refusing to instruct the jury that Manley, the deceased, had no ground to suspect that the accused was guilty of criminal intimacy with his wife. If proof of such criminal intimacy depended on what was shown concerning it by the state alone, the posi*668tion of the majority is sustained by the record. The defendant, however, went upon the witness-stand in his own behalf and testified in direct examination as follows :
“Q,ues. Did you ever have any improper relations in your life with Cyrus C. Manley’s wife? Ans. No, sir.
”Q. Did you ever make her any indecent proposals or show her any improper attention? A. No, sir; never in my life.”
After making these positive statements, what rule of practice can be cited which would deny counsel for the state the right to comment on their truthfulness? The jury are the sole judges of the veracity of witnesses. The purpose the defendant had in denying intimacy with Manley’s wife was to convince the jury that what he said relative thereto was true. The majority opinion in effect holds that it was the duty of the court below to instruct the jury that the denials of Francis were entitled to absolute verity and that his credibility was not subject to investigation or doubt. When the defendant testified in his own behalf that he never had improper relations with Manley’s wife and had never made to her any indecent proposals, I think such statements went to the jury, to be considered and weighed as other testimony in the case, subject to be believed or discredited. If the truthfulness of the defendant’s denials was a proper matter to be considered by the jury, then counsel had the right to comment on them in the argument, and the deductions to be drawn therefrom. The position taken by the majority destroys, in my judgment, the settled rule that the jury are the sole judges of the credibility of the witnesses and the weight to be given to their testimony.
Justices Johnston and Ellis, join in this dissent.